PER CURIAM.
We have for review Banegas v. State, 571 So.2d 126,126 (Fla. 5th DCA 1990), and Hack v. State, 574 So.2d 1231, 1231-1232 (Fla. 5th DCA 1991), in which the Fifth District Court of Appeal certified in each case the following question of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution. We recently answered this question in the negative in Flowers v. State, 586 So.2d 1058 (Fla.1991). Accordingly, we quash the decisions below and remand these cases for reconsideration consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.